VACATE and DISMISS and Opinion Filed November 17, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00703-CV

                     JOHNATHAN FISHER, Appellant
                                 V.
                  BUDGET SUITES OF AMERICA, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02407-E

                       MEMORANDUM OPINION
       Before Chief Justice Burns, Justice Pedersen, III, and Justice Garcia
                            Opinion by Justice Garcia
      This appeal follows the trial court’s judgment in a forcible detainer suit

awarding Budget Suites of America exclusive and immediate possession of a room

appellant occupied at the extended-stay. Asserting the appeal has become moot

because appellant was served with a writ of possession and has been removed from

the room, Budget Suites has filed a motion to dismiss for want of jurisdiction.

      It is well-settled that a court lacks jurisdiction to consider a case that has

become moot. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex.

1999). A case becomes moot if a controversy ceases to exist between the parties.

See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). If a case
becomes moot on appeal, an appellate court must set aside the trial court’s judgment

and dismiss the case. See Marshall v. Hous. Auth. of City of San Antonio, 198

S.W.3d 782, 785, 790 (Tex. 2006).

      A forcible detainer action is a procedure to determine which party has the right

to immediate possession of the property. See Rice v. Pinney, 51 S.W.3d 705, 709

(Tex. App.—Dallas 2001, no pet.). If a tenant appeals from a judgment awarding

possession to the landlord but fails to supersede the judgment and is no longer in

possession of the property, the appeal is moot unless the tenant asserts a potentially

meritorious claim of right to current, actual possession of the property.         See

Marshall, 198 S.W.3d at 786-87; Olley v. HVM, L.L.C., 449 S.W.3d 572, 575 (Tex.

App.—Houston [14th Dist.] 2014, pet. denied).

      Budget Suites’s motion has been on file for more than ten days, and appellant

has not filed a response or otherwise contested the assertion that he has been evicted

or argued a claim of right to current, actual possession of the room. Accordingly,

we grant the motion, vacate the trial court’s judgment, and dismiss the case as moot.

See Marshall, 198 S.W.3d at 790.



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

220703F.P05



                                         –2–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JOHNATHAN FISHER, Appellant                 On Appeal from the County Court at
                                            Law No. 5, Dallas County, Texas
No. 05-22-00703-CV         V.               Trial Court Cause No. CC-22-02407-
                                            E.
BUDGET SUITES OF AMERICA,                   Opinion delivered by Justice Garcia,
Appellee                                    Chief Justice Burns and Justice
                                            Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s July 28, 2022 judgment and DISMISS the case as moot.


Judgment entered this 17th day of November 2022.




                                      –3–